Citation Nr: 0838369	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980 
with subsequent periods of duty in the United States Navy 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision.  

This claim for service connection had been previously denied 
in a final decision in February 1987.  Although the RO 
adjudicated the issue of entitlement to service connection 
for a low back disorder on the merits in the January 2007 
rating decision, the Board is required to determine whether 
new and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has recharacterized the issue as 
encompassing the two matters set forth on the title page.   

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A February 1987 rating decision denied a claim for 
entitlement to service connection for a low back disorder; 
the veteran was notified in writing of the RO's determination 
and did not appeal.  

3.  Evidence added to the record since the February 1987 
rating decision as to the veteran's claim is new and relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for a low back disorder.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA has 
adequately advised the appellant of the basis of the previous 
denial.  An October 2006 letter clearly explained what new 
and material evidence was, and also explained that the 
evidence must relate to establishing a basis to link the 
veteran's low back disorder with any injury or illness 
suffered while in service.  

As the Board is remanding the claim for service connection 
for low back disorder, further discussion regarding 
compliance with the VCAA is unnecessary at this point.  In 
this decision, the Board is reopening the previously denied 
claim, and accordingly, assuming without deciding that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


II. New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, with exception,  38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted. Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

Historically, in a final rating decision issued in February 
1987, the RO denied entitlement to service connection for a 
low back disability based on the determination that the 
veteran had failed to provide evidence showing that the 
claimed disability was incurred or aggravated in military 
service.  

In correspondence dated and received in August 2006, the 
veteran requested that his claim for entitlement to service 
connection for a low back disorder be reopened.  Evidence 
added to the record since the February 1987 rating decision 
includes numerous VA and private treatment records providing 
diagnoses and treatment of a low back disorder as well as 
various statements in support of the claim from the veteran 
and his father.  Furthermore, a May 2005 VA treatment record 
provided an opinion that the veteran's current low back 
disorder seemed to be related to his reported physical trauma 
incurred during military service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added since the February 1987 rating 
decision regarding the veteran's claim is new and material.  
Specifically, the medical opinion and additional private and 
VA treatment records are new, in that they are evidence that 
has not been considered by the RO.  They are also material, 
in that they relate to an unestablished fact necessary to 
establish the claim.  Therefore, this evidence is new and 
material, and the claim is deemed reopened.  The Board notes 
that the claim was adjudicated on the merits in a January 
2007 rating decision and the veteran is not prejudiced by an 
appellate determination on the merits.  


ORDER

New and material evidence has been received sufficient to 
reopen the claim for entitlement to service connection for a 
low back disorder; to this extent the appeal is granted.  


REMAND

Although the Board has reopened the veteran's claim for a low 
back disorder, the Board finds the record is not adequately 
developed to address the merits of the claim without 
potential prejudice to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service treatment records show that the veteran received 
treatment for an injury to his low back in September 1979.  
The report further indicates a finding of tenderness in the 
right paravertebral area, and reflects a diagnosis of low 
back pain.  A May 1980 separation examination report 
indicates a finding of mild scoliosis with a left rib hump.  
In August 1982, and February and March 1985, the veteran was 
treated for low back pain and was diagnosed with chronic back 
strain. In August 1982, he gave a history of back pain for 
two months after lifting weights. In 1986, the veteran 
received chiropractic manipulations from a private 
practitioner for his low back condition.  In August 2000, a 
VA physician diagnosed the veteran with very early mild 
degenerative joint disease at L3-4, and private medical 
records in 2005 and 2007 show continuing treatment for mild 
lumbar osteoarthrosis, mild lumbar scoliosis and disk 
degenerations at L5-S1 and L4-5.  Both a May 2005 VA 
physician and a March 2007 private physician have opined that 
the veteran's low back condition is related to his reported 
in-service injury.  

As discussed above, as provided for by the VCAA, VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Further, the Board notes that under 38 C.F.R. § 3.159(c)(4), 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The Board finds that a VA examination is warranted to 
determine the nature and etiology of the veteran's current 
low back condition.  The veteran has submitted competent 
medical evidence showing recurrent symptoms of a low back 
disability.  Diagnoses of lumbar strain and mild scoliosis 
are shown in service.  The available medical evidence along 
with the veteran's statements indicate that this disability 
may be related to his active military service.  There appears 
to be insufficient evidence before the Board to make a 
decision on the issue; accordingly, the veteran should be 
scheduled for an appropriate VA examination to determine the 
nature and etiology of any current low back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back condition 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran.  

2.  The veteran should be scheduled for a 
VA examination by an orthopedist to 
determine the nature and etiology of any 
current low back disability.  Prior to the 
examination, the claims folder must be 
made available for review of the case, and 
any necessary testing should be performed.  
A notation to the effect that this record 
review took place should be included in 
the report. The examiner should obtain a 
comprehensive medical history of the 
disability in question.


If the examiner provides diagnosis of a 
current low back disability, the examiner 
should provide an opinion as to whether 
the veteran's current low back disability 
is as likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
injury he sustained in 1979 or otherwise 
to his period of military service.  Any 
opinion should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  If an 
opinion cannot be made without resort to 
mere speculation the examiner should so 
state.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


